Title: To Benjamin Franklin from J. (I.?) Washington, 30 December 1777: résumé
From: Washington, J.
To: Franklin, Benjamin


<The Hague, December 30, 1777, in French: Only your kindness can help me out of my dilemma. We carry the name of the great General, and our family is English with a coat of arms. I have been assured that the General was English, and have written him a letter enclosing the coat of arms; you would oblige me by forwarding it. My grandfather came here and married here, thereby relating us to distinguished families: I have two uncles who are connected with the government; another was a general, and his son is a burgomaster and member of the States General. Without all those ties to the Netherlands I should long ago have gone to America, and if I can count myself a member of the General’s family I shall fly to join him.>
